 1                                              THE HONORABLE MICHELLE L. PETERSON

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT

 8                          WESTERN DISTRICT OF WASHINGTON

 9                                         AT SEATTLE

10 C.O., a minor, by and through her guardian     Case No.: 2:19-cv-910
   ALISON HALL-O'NEIL, individually and on
11 behalf of all others similarly situated,       NOTICE OF PENDENCY OF OTHER
                                                  ACTION IN ANOTHER JURISDICTION
12                  Plaintiff,                    OR FORUM PURSUANT TO LCR 3(H)
13         v.
14 AMAZON.COM, INC., a Delaware
   corporation, and A2Z DEVELOPMENT
15 CENTER, INC., a Delaware corporation,

16                  Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF PENDENCY OF OTHER                -1-                       FENWICK & WEST LLP
                                                                      1191 SECOND AVENUE, 10TH FLOOR
     ACTION                                                             SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910
 1          Pursuant to LCR 3(h), Defendants Amazon.com, Inc., and A2Z Development (“Defendants”)

 2 provide this notice of pendency of the following action in another jurisdiction, which involves similar

 3 subject matter.

 4              R.A., a minor, by and through his guardian, Steve Altes, individually and on behalf of all

 5               others similarly situated v. Amazon.com, Inc., A2Z Development Center, Inc., Case No.

 6               19STCV20205 (Superior Court of the State of California, County of Los Angeles).

 7 In R.A. v. Amazon.com, Inc., et al., plaintiff purports to represent a putative class of “[a]ll citizens of

 8 the State of California who used a household Amazon Alexa Device while they were minors, but

 9 who have not downloaded and installed the Alexa App.” Plaintiff alleges that Defendants violated

10 the California Invasion of Privacy Act, Cal. Penal Code § 632, by recording the putative class

11 members without their consent.

12          Depending on the developments in the cases, it is possible that coordination between the

13 actions may avoid conflicts, conserve resources, and promote an efficient determination of the action.

14

15 Dated: July 3, 2019                                Respectfully submitted,

16                                                    FENWICK & WEST LLP

17

18                                                    By: s/Jeffrey A. Ware
                                                          Jeffrey A. Ware, WSBA No. 43779
19
                                                          1191 Second Avenue, 10th Floor
20                                                        Seattle, WA 98101
                                                          Telephone: 206.389.4510
21                                                        Facsimile: 206.389.4511
                                                          Email:     jware@fenwick.com
22

23

24

25

26

27

28

     NOTICE OF PENDENCY OF OTHER                        -2-                          FENWICK & WEST LLP
                                                                                   1191 SECOND AVENUE, 10TH FLOOR
     ACTION                                                                          SEATTLE, WASH NGTON 98101
     CASE NO.: 2:19-CV-910
 1                                  Laurence F. Pulgram (pro hac vice pending)
                                    Tyler G. Newby (pro hac vice pending)
 2                                  Molly R. Melcher (pro hac vice pending)
                                    Armen N. Nercessian (pro hac vice pending)
 3                                  Avery Brown (pro hac vice pending)
                                    FENWICK & WEST LLP
 4                                  555 California Street, 12th Floor
                                    San Francisco, CA 94104
 5                                  Telephone: 415.875.2300
                                    Facsimile: 415. 281.1350
 6                                  Email:      lpulgram@fenwick.com
                                                tnewby@fenwick.com
 7                                              mmelcher@fenwick.com
                                                anercessian@fenwick.com
 8                                              avery.brown@fenwick.com

 9                                  Mary M. Griffin (pro hac vice pending)
                                    FENWICK & WEST LLP
10                                  801 California Street
                                    Mountain View, CA 94041
11                                  Telephone:        650.988.8500
                                    Facsimile: 650.938.5200
12                                  Email:            mgriffin@fenwick.com

13                                  Attorneys for Defendants
                                    AMAZON.COM, INC. and
14                                  A2Z DEVELOPMENT CENTER, INC.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF PENDENCY OF OTHER   -3-                    FENWICK & WEST LLP
                                                         1191 SECOND AVENUE, 10TH FLOOR
     ACTION                                                SEATTLE, WASH NGTON 98101
     CASE NO.: 2:19-CV-910
 1                                   CERTIFICATE OF SERVICE

 2          I, Pamela Nichols, hereby certify that on July 3, 2019, I caused the foregoing NOTICE

 3 OF PENDENCY OF OTHER ACTION IN ANOTHER JURISDICTION OR FORUM

 4 PURSUANT TO LCR 3(H) to be served on the following parties as indicated below:

 5     Andrew S. Brown, WSBA No. 49093                        [ ]   By United States Mail
       QUINN EMANUEL URQUHART &                               [ ]   By Legal Messenger
 6     SULLIVAN LLP                                           [X]   By Electronic CM/ECF
       600 University St., Ste. 2800
       Seattle, WA 98101                                      [ ]   By Overnight Express Mail
 7                                                            [ ]   By Facsimile
       andybrown@quinnemanuel.com
                                                              [ ]   By Email [by agreement of counsel]
 8
       Andrew H. Schapiro (pro hac vice
 9     forthcoming)
       Stephen Swedlow (pro hac vice forthcoming)
10     QUINN EMANUEL URQUHART &
       SULLIVAN LLP
11     191 N. Wacker Drive, Suite 2700 Chicago, IL
       60606 Tel: 312.705.7400 Fax: 312.705.7401
12     andrewschapiro@quinnemanuel.com
       stephenswedlow@quinnemanuel.com
13
       Ashley C. Keller (pro hac vice forthcoming)
14     Travis D. Lenkner (pro hac vice forthcoming)
       J. Dominick Larry (pro hac vice forthcoming)
15     KELLER LENKNER LLC
       150 N. Riverside Plaza, Ste. 4270
16     Chicago, IL 60606
       Tel.: 312.741.5220
17     Fax: 312.971.3502
       ack@kellerlenkner.com
18     tdl@kellerlenkner.com
       nl@kellerlenkner.com
19
       Warren D. Postman (pro hac vice forthcoming)
20     KELLER LENKNER LLC
       1300 Street N.W., Suite 400E
21     Washington, D.C.
       Tel.: 202.749.8334
22     Fax: 312.971.3502
       wdp@kellerlenkner.com
23
       Attorneys for Plaintiff and the Putative Class
24

25
     Dated: July 3, 2019                          By: s/Pamela Nichols
26                                                   For Jeffrey A. Ware, WSBA No. 43779
                                                     FENWICK & WEST LLP
27

28

     NOTICE OF PENDENCY OF OTHER                        -4-                        FENWICK & WEST LLP
                                                                                  1191 SECOND AVENUE, 10TH FLOOR
     ACTION                                                                         SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910
